United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2258
                                ___________

Anthony Nelson,                        *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Larry Norris, Director, Arkansas       * Eastern District of Arkansas.
Department of Correction; R. Toney,    *
Warden, Varner Super Max, ADC; S.J. *         [UNPUBLISHED]
Booner, CO-II, Varner Super Max,       *
ADC; James Buyers, Disciplinary        *
Hearing Officer, Arkansas Department *
of Correction; T. Compton, Grievance *
Officer, Arkansas Department of        *
Correction; Robert Clark, Disciplinary *
Hearing Administrator, Arkansas        *
Department of Correction; T. Moore,    *
CO-II, Varner Super Max, ADC; T. C. *
French, Sgt., Varner Super Max, ADC; *
T. Brown, Grievance Officer, Varner    *
Super Max, ADC,                        *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: March 29, 2002
                           Filed: April 3, 2002
                                ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________
PER CURIAM.

       Arkansas inmate Anthony Nelson appeals from the district court’s1 preservice
dismissal without prejudice of his 42 U.S.C. § 1983 action. We deny his motion for
service of summons. Having reviewed the record de novo, we conclude Nelson both
failed to show he exhausted his administrative remedies and failed to allege a
constitutional injury. See 42 U.S.C. § 1997e(a); McAlphin v. Morgan, 216 F.3d 680,
682 (8th Cir. 2000) (per curiam); Cooper v. Schriro, 189 F.3d 781, 783-85 (8th Cir.
1999) (per curiam).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                        -2-